Title: From George Washington to Major General Stirling, 21 April 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Tuesday Evening [Valley Forge, 21 April 1778]

When your Lordship proposed meeting at General Knox’s Quarters to deliberate on the Subject of my propositions, I readily assented, without attending closely to the matter, or considering how far it accorded with my ideas & views; I therefore, as it is by no means my intention to have the collective opinion of the Officers upon the points mentioned would wish the meeting might be avoided, and that each Gentn would give me his sentiments seperately, in writing, that I may compare one with the other—weigh and digest the whole—and take my measures accordingly.
Not knowing whether your Lordship did really appoint the meeting, or not, I now enquire, begging at the same time that it may not be held for the reason before mentioned, and others I could give your Lordship. I am very sincerely Yr Lordships Most Obt Servt

Go: Washington

